IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-40075
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

ERSKINE WILLIAM BONE,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 6:94-CR-56-2
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Erskine William Bone appeals the sentence he received

following his guilty-plea conviction to possession of a listed

precursor chemical with intent to manufacture methamphetamine.

Bone argues that the district court erred by using U.S.S.G.

§ 2D1.1, instead of § 2D1.11, to consider the appropriate amount

of drugs attributable to him in calculating his offense level.

He also argues that the district court denied him a reduction in

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-40075
                                 - 2 -

his offense level for acceptance of responsibility.

     The district court did not clearly err in its calculation of

the amount of drugs attributable to him, see United States v.

Puig-Infante, 19 F.d. 929, 942 (5th Cir.), cert. denied, 115 S.

Ct. 180 (1994), and did not clearly err by denying Bone a

reduction for acceptance of responsibility.    See United States v.

Thomas, 12 F.d. 1350, 1372    & n.39 (5th Cir.), cert. denied, 114
S. Ct. 1861, and cert. denied, 114 S. Ct. 2119 (1994).

     AFFIRMED.